Citation Nr: 0429400	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  00-19 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.  
The veteran, who had active service from April 1967 to 
November 1969, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.

For reasons to be discussed, the appeal is REMANDED to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify the veteran as to further action required on his part.  

REMAND

The veteran has contended that he was exposed to several 
stressors during his period of service.  Although the veteran 
had not previously provided sufficient information to confirm 
an in-service stressor, despite repeated requests for such 
information, the veteran testified at a June 2004 hearing 
before the Board during which he related additional 
information.  

In substance, the veteran testified that upon his arrival in 
Vietnam in May 1969, but prior to his arrival at his unit 
(13th Signal Battalion, 1st Air Cavalry Division), he was 
subjected to a mortar attack.  The veteran's service 
personnel records show that he was in Vietnam from May 28 to 
November 22, 1969.  The veteran related that he, together 
with 177 others, were quickly forced to move from an aircraft 
to a bunker.  He also stated that he was on a convoy enroute 
to a base two or three days later when there was another 
ambush.  The RO has not had an opportunity to attempt to 
confirm this stressor information.  Therefore, the Board 
concludes that additional development is warranted.

The veteran was afforded a VA examination in November 2002 in 
connection with his claim for service connection for PTSD.  
Although the VA examiner noted that the veteran had a 
recurrent memory of killing people and diagnosed him with 
chronic PTSD, the examiner did not explain the basis for the 
diagnosis.  The examiner did not specifically comment as to 
what stressors resulted in the veteran's PTSD.  Additionally, 
VA health care providers submitted letters on behalf of the 
veteran in May 2001 and June 2001 indicating that he had been 
diagnosed with PTSD, yet neither of these letters specified 
any in-service stressors apart from general reference to 
"observing dead bodies, watching his unit members killed, 
and killing the enemy at close range."  The veteran also 
testified before the Board that while he was on guard duty 
with his signal battalion the enemy tried to get onto his 
base "just about every night."  The evidence of record, 
however, does not provide sufficient evidence from which it 
may be inferred that the veteran was engaged in combat with 
the enemy.  Thus, without a more specific basis for such a 
diagnosis, the Board is unable to determine whether the 
veteran has PTSD related to a verifiable event or events in 
service.  Accordingly, further development with respect to 
stressor verification, taking into account the veteran's 
recent testimony before the Board, is warranted.  

The Board also finds that a medical opinion is necessary in 
this case to determine whether the veteran currently has a 
diagnosis of PTSD that is related to a verified in-service 
stressor.  In addition, the veteran's service medical records 
indicate that he reported a medical history of depression or 
excessive worry in both October and November 1969, which he 
had not previously reported at the time of his entrance 
examination in March 1967.  However, the November 2002 VA 
examiner did not refer to this in-service symptomatology.  
Therefore, the Board is of the opinion that another VA 
examination and medical opinion are necessary for the purpose 
of determining the nature and etiology of any psychiatric 
disorder that may be present.

It also appears that there may be additional treatment 
records not associated with the claims file.  In this regard, 
the Board observes that a VA psychology intern and the VA 
clinical director of the Posttraumatic Stress Disorder 
Clinical Team at the Veterans Affairs San Diego Health Care 
System submitted a letter in May 2001 in which it was noted 
that the veteran was first treated for PTSD in November 2000.  
The veteran also testified at his June 2004 hearing before 
the Board that he received treatment for alcoholism in 1998 
or 1999 and that he was subsequently treated for PTSD one 
year later.  However, the claims file does not contain any 
medical treatment records with the exception of VA medical 
records dated in October 2002.  The veteran also testified 
before the Board that he had been treated at the VA Westside 
Hospital since 1985 or 1986.  Any such treatment records 
pertaining to the veteran's PTSD should be associated with 
the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request treatment 
records referring to treatment for PTSD 
or other psychiatric illness from the VA 
medical Center in San Diego, California 
from November 2000 to the present, and 
from the Jesse Brown VA Westside Medical 
Center from 1985 to the present.

2.  The RO should contact the veteran and 
his representative to confirm with the 
veteran where he landed when he arrived 
in Vietnam in May 1969.  

3.  The RO should also conduct the 
following research efforts toward 
substantiation of the veteran's claimed 
stressors:

a.  The RO should forward a copy of 
the veteran's service personnel 
records (DA Form 20) and the 
pertinent portions of his testimony 
before the Board regarding Vietnam 
stressors (pages 12-15 of the June 
2004 hearing transcript), together 
with any statement regarding where 
he landed in Vietnam in May 1969 (as 
requested in foregoing paragraph) to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, 
Virginia 22150.  The USASCRUR should 
be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  In particular, the 
USASCRUR should be requested to 
research the unit records and any 
other pertinent files for 
corroboration of attacks upon an 
airbase as described by the veteran 
on or about May 28, 1969, and 
attacks on the 13th Signal 
Battalion, 1st Cavalry Division, for 
the period from May 28 through April 
30, 1969.

b.  The RO should also forward the 
documents described in the foregoing 
paragraph to the National Archives 
and Records Administration (NARA), 
8601 Adelphi Road, College Park, MD 
20740-6001, and request that it 
research the unit records and any 
other pertinent files for 
corroboration of attacks upon the 
13th Signal Battalion, 1st Cavalry 
Division, for the period from May 28 
through November 22, 1969.  

c.  The RO should also forward the 
same documents (as sent to USASCRUR 
and NARA) to the U.S. Army Center of 
Military History, 103 Third Avenue, 
Fort McNair, DC 20319-5058, and 
request that it research the unit 
records and any other pertinent 
files for corroboration of attacks 
upon the 13th Signal Battalion, 1st 
Cavalry Division, for the period 
from May 28 through November 22, 
1969; and any attacks occurring upon 
the U.S. Army replacement detachment 
operating from Da Nang, Vietnam from 
May 28 through April 10, 1969.

4.  Following the receipt of a response 
from these agencies, the RO should 
prepare a report detailing the nature of 
any stressor, which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report 
should then be added to the claims 
folder.

5.  After completing the above actions, 
the veteran should be afforded a 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorder that may be present.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed, to include psychological 
testing including PTSD sub scales.  
Regarding the claim for PTSD, the RO must 
provide the examiner with the claims 
folder and the summary of any stressors 
described above.  The examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in the current 
psychiatric symptoms.  The examiner 
should also determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and any in-service 
stressors found to be established by the 
RO.  If the veteran is diagnosed with an 
acquired psychiatric disorder other than 
PTSD, the examiner should comment as to 
whether it is at least as likely as not 
that the disorder is related to his 
symptomatology in service or is otherwise 
related to his military service.  


When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and/or argument on the matter or matters the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  The case should be handled 
expeditiously.  



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



